On the trial defendant moved to quash the indictment on the grounds of insufficiency of evidence before the grand jury. The evidence before the court trying this issue was without dispute that two witnesses had appeared before the grand jury and were examined in the case there being investigated against this defendant. The sufficiency of this evidence cannot be inquired into. Sparrenberger v. State, 53 Ala. 481, 25 Am. Rep. 643; Gunter v. State, 21 Ala. App. 554, 110 So. 58; Gore v. State,217 Ala. 68, 114 So. 794.
It was relevant and competent to prove any facts tending to show flight of the defendant, and in this connection it was admissible to prove that defendant declared his intention of going to Mississippi in anticipation of an indictment in connection with the offense here charged. The several rulings of the court on this question were free from error.
We have examined the other exceptions reserved, and in them find no prejudicial error.
The petition filed in this court praying a reversal of this cause on the ground of newly discovered evidence cannot be considered. The functions of this court are appellate, and we must be confined to the record. If justice has miscarried or a conviction has been had on perjured testimony, the remedy is with another branch of the government.
We find no reversible error, and the judgment is affirmed.
Affirmed.